Whitfield, C.
After the most careful consideration, we are thorougiy satisfied that the decree of the learned chancellor is manifestly wrong on the facts. The appellant was clearly entitled to a decree for the full amount of money expended by it, with interest thereon.

Reversed and remmded.

Per Curiam. The above opinion is adopted as the opinion of the court, and for the reasons therein set out the decree is reversed and the cause remanded, to be proceeded with in accordance with this opinion.